Citation Nr: 1123502	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-21 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for the service-connected plantar fasciitis of the right foot.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from May 1982 to October 1982, September 1989 to July 1991, February 1992 to May 1992 and from May 2005 to July 2006.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for plantar fasciitis and assigned a noncompensable disability rating, effective from September 24, 2007.  The Veteran disagreed with the initial noncompensable rating assigned for the service-connected plantar fasciitis.


FINDING OF FACT

Since the effective date of service connection, the Veteran's right foot plantar fasciitis has been manifested by complaints of pain and stiffness, more nearly approximating that of a moderate foot disability.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, but no higher, have been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in October 2007.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

With regard to the underlying service connection claim, the notification advised the Veteran of the laws regarding degrees of disability and effective dates for any grant of service connection.  

With regard to the increased rating claim, here, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, the notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate her claims.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has attempted to obtain service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, and afforded the Veteran the opportunity to give testimony before the Board.  The examination was adequate as it was based on a review of the medical history, a physical examination, and as the disability was described in sufficient detail such that the Board can render an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  In this regard, the RO inquired as to whether the Veteran was in receipt of Social Security Disability benefits from the Social Security Administration (SSA), and the Veteran replied, by checking the appropriate box on a reply form, that she was, in fact receiving these benefits.  In turn, the RO attempted to obtain records from the SSA with respect to these benefits, but the SSA determined that no such records exist.  After additional inquires with the Veteran, it appears that the Veteran is not, in fact, in receipt of these benefits; and, in any event, no SSA records were located.  Pursuant to 38 C.F.R. § 3.159(e)(1), the Veteran was notified by way of a December 2009 letter that the RO unsuccessfully attempted to obtain SSA records and that she should submit the records within 10 days or the RO might process her claim based on what was already of record.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Increased Rating

The Veteran seeks a compensable rating for the service-connected right foot plantar fasciitis.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted disability is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Since the initial grant of service connection, the Veteran's plantar fasciitis has been assigned a noncompensable disability rating.  In cases such as this, where the veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's STRs note that she was treated for a painful right arch with heel pain in January 2006.  She was put on profile for two weeks with no jumping or running.  

A VA examination in May 2009 notes that the Veteran's plantar fasciitis pain is intermittent with remissions.  The Veteran described symptoms of pain (while standing and walking); heat (while standing and walking); redness (at rest); stiffness (while standing, walking and at rest); fatigability (while standing and walking) and lack of endurance (while standing and walking).  The location of the pain, heat, redness, stiffness and fatigability is in the right arch.  The Veteran uses a homemade orthotic insert because she cannot afford corrective shoes or a medical insert.  She reported that the efficacy of the device was good.  She indicated that she was able to stand up to one hour and could walk one to three miles.  

On examination there was no evidence of abnormal weightbearing, painful motion, swelling, instability, or weakness; however, there was evidence of a tender arch.  

With regard to other foot disabilities, there was no evidence of hammertoes, no hallux valgus, no skin or vascular foot abnormality, no evidence of malunion or nonunion of the tarsal or metatarsal bones; no evidence of muscle atrophy of the foot.  X-rays of the right foot revealed a plantar calcaneal spur.  There was no evidence of an acute fracture or dislocation.  There were no degenerative changes recognized.  The soft tissue structures were unremarkable.  

There were varying degrees of functional impairment of certain daily activities caused by the plantar fasciitis.  Specifically, there was a moderate degree of functional impairment with regard to chores, exercise, sports, and recreation.  There was a severe degree of functional impairment with regard to shopping and traveling.  Bathing, dressing, toileting, grooming, and driving were only mildly affected.  

Calcaneal spurs and plantar fasciitis are not specifically listed in the rating schedule.  As noted above, when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's right foot plantar fasciitis has been assigned a noncompensable disability rating under Diagnostic Code 5276 analogous to acquired flatfoot.  This rating contemplates mild symptoms, with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate symptoms, with weight-bearing line over or medial to great toe, inward bowing of the tendo achilles, pain on manipulation and use of the feet, bilateral or unilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5276, a higher evaluation of 30 percent is assigned for severe bilateral acquired flatfoot, with objective evidence of marked deformity, pain on manipulation and use accentuated an indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  Id.

In this case, the Veteran's bilateral plantar fasciitis is manifested by tenderness and pain, including pain on standing and walking.  In the Veteran's July 2009 NOD, and her February 2010 substantive appeal, she describes the pain on the bottom of her right foot as "excruciating" when she first gets out of bed in the morning.  She also reported that she had pain when she has been off her feet for a significant period of time and then gets up.  The pain would last for a few minutes after standing up during the day and for 10 to 15 minutes after first getting out of bed in the morning.  The evidence also shows that, as opposed to flat feet, the Veteran has an arched foot, with the pain located in the arch area.  Therefore, when rating the plantar fasciitis by analogy to flat foot, that portion of the criteria pertaining to flat feet must be taken in context.  

In considering the Veteran's pain and use of orthotics, it is noted that the orthotics provide some relief, but do not alleviate the excruciating pain described by the Veteran that occurs in the morning or after the foot has been rested for a long period of time.  Thus, when rating the Veteran's plantar fasciitis under Diagnostic Code 5276, without consideration of the symptoms specific to pes planus (flat feet), the criteria for the assignment of an initial 10 percent rating are more nearly approximated because the Veteran symptoms can be described as moderate, including pain and tenderness, which is, at times excruciating, and which is not entirely relieved with orthotics.  

In this regard, as neither marked deformity, accentuated pain on manipulation and use, swelling on use, nor callosities are shown; and since an overall severe disability picture is not demonstrated, the criteria are not more nearly approximated for the assignment of the next higher, 20 percent, for unilateral flat foot.  Moreover, neither marked pronation, extreme tenderness of the plantar surfaces of the foot, marked inward displacement and severe spasm of the tendo achillis on manipulation, nor lack of improvement by orthopedic shoes or appliances is shown.  With respect to accentuated pain on manipulation, it is noted that the examiner observed tenderness on palpation but it was not described as accentuated or extreme.  In addition, the Veteran reported that the efficacy of her homemade inserts was good.  

In the alternative, the Veteran's plantar fasciitis could also be evaluated pursuant to the criteria for other foot injuries under 38 C.F.R. § 4.71a, DC 5284, which allows for a 10 percent evaluation for moderate disability.  A 20 percent evaluation is warranted for moderately severe disability, and a 30 percent evaluation for severe disability.  Id.

With this in mind, a 10 percent evaluation is warranted for moderate overall right foot disability.  The evidence demonstrates that she has pain, heat, redness, stiffness, fatigability, and lack of endurance but there is no edema or weakness.  She can stand for an hour and walk one to three miles.  There is tenderness on palpation of the plantar fascia.  She indicates that she has significant pain for up to 15 minutes when she first gets out of bed in the morning and pain for a few minutes thereafter during the day as she gets up from a sitting position.  There has been no showing of abnormal weight bearing, and there is no showing of improper alignment.  Instability has not been reported.  These objective findings and subjective symptoms shows that she has overall moderate disability, but no higher, caused by the unilateral plantar fasciitis.  The overall disability of the foot is not moderately severe or severe as the plantar fasciitis is characterized by the above-described findings and symptoms, which correspond to an overall level of moderate disability.  Moreover, there is no evidence of flatfoot, claw foot, or nonunion or malunion of the tarsal bones which might serve as the basis for a higher evaluation.  Accordingly, an initial 10 percent rating for the service-connected plantar fasciitis of the right foot is appropriate.

The Veteran's arguments with respect to this disability are considered, and it is acknowledged that she is competent to report her symptoms and their perceived severity.  Her statements are considered competent, probative and credible and support the assignment of a 10 percent disability rating.  However, the evidence as a whole does not show more than an overall moderate disability, therefore, an evaluation in excess of 10 percent is not warranted.  

The assignment of staged ratings has been considered pursuant to Fenderson v. West, 12 Vet. App. 119 (1999); however, at no time covered by this claim has the service-connected disability been more disabling than as currently rated.

III.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected plantar fasciitis under consideration has rendered impracticable the application of the regular schedular standards.  The regular schedular standards contemplate the symptomatology shown in this case.  The Veteran is adequately compensated for her pain in the right arch based on the criteria for rating foot injuries and/or by analogy to pes planus.  Her reports of heat, redness, stiffness, fatigability, lack of endurance, and pain on use to include on standing and walking are contemplated by the assigned rating.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An initial 10 percent rating, but no higher, for the service-connected plantar fasciitis of the right foot is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


